Citation Nr: 0432968	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  99-10 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for a post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from January 1966 until 
January 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) from December 1996 and July 1997 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in New York, New York.  By the December 
1996 decision, a 30 percent rating for PTSD was awarded; by 
the July 1997 decision, the 30 percent rating was confirmed 
and continued.  

This appeal was previously before the Board in October 2000 
when it was remanded for further development.  


FINDING OF FACT

The RO has awarded the highest available rating for service-
connected PTSD-100 percent.


CONCLUSION OF LAW

The Board does not have jurisdiction to consider a claim for 
an increased rating for PTSD.  38 U.S.C.A. §§ 7104, 7105 
(West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, this case is on appeal from rating decisions 
that assigned and continued a 30 percent schedular rating for 
PTSD.  The Board remanded the claim for a higher rating in 
October 2000.  As a result of development undertaken pursuant 
to the Board's remand, the RO awarded a 100 percent rating 
for the veteran's PTSD.  This was done by way of a May 2003 
decision.  

The 100 percent rating is the highest rating available under 
VA's Schedule for Rating Disabilities.  38 C.F.R. §§ 4.15, 
4.130 (Diagnostic Code 9411) (2004).  The award of this 
rating therefore resolves the question of whether the veteran 
deserves an increased rating for current service-connected 
disability.  Consequently, there is no controversy remaining 
for the Board to decide.  (The Board cannot award a rating 
greater than that already assigned by the RO.)  A dismissal 
of the question of entitlement to an increased rating is 
therefore required.  

There are certain instances where the Board is required to 
review the effective date assigned by the RO for an award of 
compensation.  One of those is when the claimant has 
specifically expressed disagreement with the effective date 
assigned.  The requirement that there be a notice of 
disagreement (NOD) with respect to the effective date of an 
award has resulted in a longstanding practice by the Board of 
granting increased rating appeals without addressing the 
effective date of the grant.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (a NOD separate from a prior NOD 
regarding whether a disability should be service connected is 
required for there to be jurisdiction of the question of 
level of compensation to be paid).  If a NOD was not required 
as the effective date-which is a "down-stream element" of 
the logically "up-stream element" of a claim for service-
connected compensation-the Board would be required to 
address the effective date each time additional compensation 
is awarded.  This would result in the unfair practices of not 
affording the claimant opportunity to present arguments 
before the originating agency and not having the RO address 
those arguments regarding the effective date in the first 
instance.  Consequently, with the one exception mentioned 
below, a NOD is required as to the effective date assigned by 
the RO before the Board may address it.  

The exception to the requirement that a NOD must be filed as 
to the effective date is when a claimant has appealed from 
the original rating assigned.  This exception was carved out 
by the United States Court of Appeals for Veterans Claims 
(Court) in the case of Fenderson v. West, 12 Vet. App. 119 
(1999).  In Fenderson, the Court held that an appeal of the 
original award where compensation had not previously been 
established requires the Board to address the entire period 
since the award of service connection.  In other words, 
consideration must be given to whether different ratings are 
warranted for different periods of time, a practice the Court 
called "staged rating."  This necessarily requires that the 
Board review any staging of ratings by the RO and the 
appropriateness of the effective dates assigned by the RO.  
This is to be done whether the claimant has expressed 
disagreement with the dates assigned or not.  Claimants, by 
virtue of this exception to the requirement that a NOD be 
filed, are not afforded the same process as those who file 
claims for increased ratings and thereafter file a NOD with 
the effective date of any award.  

The veteran's case is not an appeal that comes from an 
original award.  He was first awarded service connection and 
a compensable rating for PTSD in May 1994.  The 10 percent 
rating was later confirmed by a January 1996 rating decision.  
Neither of these decisions was appealed.  The veteran's 
appeal is, as noted above, from rating decisions that 
addressed a claim for an increased rating.  This case is 
consequently not an appeal that fits the Fenderson exception.  

As noted below, a NOD has been filed with respect to the 
effective date for the award of the 100 percent rating, but 
the process that is due the veteran and the steps that need 
to be taken for the Board to have jurisdiction to address the 
effective date question have not been followed.  38 C.F.R. 
§ 20.200 (2004) (an appeal to the Board consists of a NOD and 
a substantive appeal filed after a statement of the case is 
issued.)  

Because the veteran has been awarded a 100 percent rating, 
which is the highest rating assignable for his PTSD, and 
because this case is not on appeal from an original rating, 
the Board does not have jurisdiction to address the question 
of whether an increased rating is warranted.  A dismissal is 
therefore appropriate.  This is required when there is no 
longer any controversy.  38 U.S.C.A. § 7105.  


ORDER

The appeal for a higher rating for PTSD is dismissed.


REMAND

The discussion above includes an explanation of why the Board 
does not have jurisdiction to address a claim for an 
increased rating.  It also explains why the Board may not yet 
address the question of entitlement to an earlier effective 
date.  A NOD has been filed with respect to the effective 
date assigned for a 100 percent rating, but a statement of 
the case has not been issued and a substantive appeal filed 
after issuance of a statement of the case has not been 
received.  38 C.F.R. § 20.200.  Nevertheless, in instances 
such as this, despite the Board's lack of jurisdiction, the 
Court has required the Board to remand the question to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

Here, by a May 2003 rating decision, the RO awarded a 50 
percent rating for PTSD from April 1, 1997, a 70 percent 
rating from January 5, 2000, and a 100 percent rating from 
April 4, 2003.  In September 2003, the veteran's 
representative submitted written argument.  It was contended 
that the veteran met the criteria for the 100 percent rating 
sooner than April 4, 2003.  A brief on appeal was received at 
the Board in September 2004 in which the representative made 
clear that the September 2003 statement was intended to be a 
declaration of disagreement with the effective date of the 
100 percent rating.  Consequently, the Board accepts the 
September 2003 statement that was received at the RO as a NOD 
with the effective date.  In accordance with Manlincon, this 
case is REMANDED for the following action:  

The RO should issue a statement of the 
case that addresses the question of 
entitlement to an earlier effective date 
for the award of a 100 percent rating for 
PTSD.  The statement of the case should 
specifically refer to 38 U.S.C.A. § 5110 
(West 2002) and 38 C.F.R. § 3.400 (2004).  
If, and only if, the veteran files a 
timely substantive appeal with respect to 
this issue, the case should be returned 
to the Board.  

The appellant need take no action at this point, but he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  As noted above, he may file a 
substantive appeal after a statement of the case is issued as 
he desires.  The RO should act on this case in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



